PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and accompanying arguments, filed 3/17/2021, with respect to the rejection of claims 1, 3-4, 6-17, and 19-23 under 35 U.S.C.102, have fully considered and are persuasive.  Accordingly, that rejection has been withdraws.

Allowable Subject Matter
Claims 1, 3-4, 6-17, and 19-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 
					/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448